Sentencia
San Juan, Puerto Rico, a 3 de octubre de 1956.
Por los motivos que próximamente se consignarán, se revoca la sentencia apelada que dictó el Tribunal Superior, Sala de Arecibo, con fecha 21 de noviembre de 1951, en el caso de epígrafe, y se absuelve al acusado.
Así lo pronunció y manda el Tribunal y firma el Sr. Juez Presidente. Los Jueces Asociados Sres. Marrero, Negrón Fernández y Belaval disintieron.
A. C. Snyder,

Juez Presidente

Certifico;
Ignacio Rivera

Secretario.

Opinión del
Juez Presidente Sr. Snyder
en la cual concurre el Juez Asociado Sr. Pérez Pimentel.
14 de diciembre de 1956.
Voté a favor de que se revocara la sentencia y se absolviera al acusado porque en mi opinión la evidencia aducida du-rante el juicio no estableció, fuera de duda razonable, que el acusado fuera culpable del delito imputádole en la acusación.
*652A la luz del razonamiento de la opinión del Juez Asociado Sr. Sifre, convengo en que existe la posibilidad de que el Tribunal Supremo de los Estados Unidos resuelva eventualmente que los comunistas que aboguen por el derrocamiento de un gobierno estatal mediante la fuerza y la violencia pueden ser castigados criminalmente sólo por el gobierno federal mientras esté en vigor la Ley Smith. Pero hasta la fecha no ha decidido eso. (1) Mientras esa sustancial cuestión constitucional permanezca sin resolver, opino que debemos aplicar al presente caso la bien sentada doctrina de que tales cuestiones constitucionales deben evitarse cuando un caso puede ser resuelto por otros motivos.(2) La evidencia que surge de los autos desde mi punto de vista no sostiene el vere-*653dicto de culpabilidad. Por consiguiente, creo que debemos basar nuestra sentencia en ese fundamento más bien que en la teoría de que cuando se le presente, si es que se le presenta, el problema al Tribunal Supremo de los Estados Unidos, éste resolverá que la Ley Smith impide el procesamiento de comu-nistas bajo la Ley núm. 53.
Toda vez que ésta no es una opinión de la mayoría, no veo fin práctico en analizar en detalle el testimonio en este caso. Sin embargo, creo que debo hacer algunas observa-ciones generales en relación con la naturaleza de la acusación y la evidencia presentada en un esfuerzo por probarla.
Al acusado no se le imputó ser miembro del Partido Co-munista, a sabiendas de que éste aboga por el derrocamiento de nuestro gobierno mediante la fuerza y la violencia.(3) *654Ésta no es una acusación de conspiración; el apelante fué acusado solo de abogar por el derrocamiento del gobierno me-diante fuerza y violencia.(4) Por tanto, era necesario que el gobierno probara, fuera de duda razonable, que el acusado personalmente abogó por el derrocamiento del gobierno me-diante fuerza y violencia según se define esto restrictivamente en el caso de Dennis. (5) Además, bajo la acusación en este caso, las actuaciones, la conducta y las exhortaciones de otros comunistas o nacionalistas no eran admisibles en evidencia contra el acusado, en ausencia de prueba que lo conecte con aquéllas.
He examinado los autos y estoy convencido de que no con-tienen testimonio alguno que demuestre que el acusado per-sonalmente abogó por la fuerza y la violencia en la forma *655prescrita en el caso de Dennis, véase el escolio 5. En verdad, hubo muy poca prueba con respecto a las propias manifes-taciones y actuaciones del acusado; y ninguna de sus exhor-taciones, no importa cuánto podamos disentir de ellas, alcanza el nivel de la clase de prueba que en el caso de Dennis se describe como necesaria para una convicción bajo la acusación que está ahora ante nos. Los autos sí constan de cientos de páginas de evidencia — admitida con la objeción del acusado —que describe detalladamente varios actos de violencia en que participaron nacionalistas el 30 de octubre de 1950. (6) Pero en mi opinión ninguna de esta prueba era admisible contra el acusado, toda vez que los autos están huérfa-*656nos de evidencia que lo conecte personalmente con estos actos de violencia. Indudablemente, el acusado simpatizaba con estos actos de violencia y expresó su aprobación de los .mismos mientras ocurrían y después de ocurridos. (7) Esto era reprochable y detestable por el pacífico pueblo de Puerto Rico. Pero tales simpatías y aprobación, por sí solas, no cons-tituyen el abogamiento del derrocamiento del gobierno me-diante fuerza y violencia,' según lo prohíbe la Ley núm. 53, que como hemos visto debe interpretarse restrictivamente se-gún se establece en el caso de Dennis, véase escolio 5. Pueblo v. Reynolds, supra. (8)
 El tribunal sentenciador permitió que un sargento de la policía — basado en su manifestación de que había leído *657algunos libros de Marx y de Lenín — diera su abarcádora opi-nión de que los comunistas en Puerto Rico abogan por el derro-camiento del gobierno mediante fuerza y violencia.. No me detengo a determinar si esta .opinión del sargento era admi-sible en evidencia. Sólo observo que los libros en que des-cansaba no fueron presentados en evidencia. Más impor-tante, no hubo prueba de que el acusado los utilizó en el abo-gamiento que aquí se le imputa. En verdad, nada surge de los autos que indique que, el acusado había leído estos libros o tan siquiera los había oído mencionar. (9) Existe un mar-cado contraste entre esto y la evidencia cuidadosa, detallada y sistemática presentada por el Gobierno de los Estados Uni-dos en todos los casos de la Ley Smith que he podido hallar. En esos casos los libros envueltos no sólo fueron presentados en evidencia, sino que se estableció mediante abundante prueba que el acusado los. había leído y los utilizó al abogar por el derrocamiento del Gobierno por medio de fuerza y vio-lencia. Véanse los casos citados en el último párrafo del es-colio 5, y Mesarosh v. United States, 352 U. S. 1, 10, es-colio 5 (5 de noviembre dq 1956). En el caso de autos nin-guna evidencia de esta clase fué presentada.(10)
*658“Los Jueces no viven en un vacío. Sabemos lo que el resto de la comunidad sabe.”(11) Me doy cuenta de que el comunismo es una conspiración criminal internacional que amenaza el sistema de vida democrático en el mundo libre en todos los frentes — el internacional, el nacional y el local. Véase el escolio 10, al cual deben sumarse los recientes su-cesos de Hungría. Pero “... la esencia de las instituciones de la libertad demanda que se reconozca que la culpabilidad atañe a la persona y aquélla no puede basarse en sus creen-cias. . .”.(12) El gobierno — bajo la acusación formulada en este caso — venía obligado a probar, fuera de duda razonable, que el acusado personalmente abogaba por actos con los cua-les tuvo la intención específica de y que fueron razonable-mente calculados para derrocar el Gobierno tan pronto como las circunstancias lo permitieran. Dennis v. United States, supra, según se discute en el escolio 5. No puedo convenir en que la evidencia en este caso sostiene tal acusación contra el apelante.(13)
*659Por los motivos expuestos, concurrí en la revocación de la sentencia y en la absolución del acusado.
Opinión emitida por el
Juez Asociado Señor Sifre,
en la cual concurre el Juez Asociado Señor Saldaña.
14 de diciembre de 1956.
 El apelante fué convicto de infracción a la Ley núm. 53 de 10 de junio de 1948, según fué enmendada posteriormente. (1) Apeló de la sentencia que se dictó en su contra, y estando pendiente de apelación presentó un- alegato adicional sosteniendo que procedía su absolución, ya que en vista de lo resuelto por la Corte Suprema de los Estados Unidos en Pennsylvania v. Nelson, 350 U.S. 497, “El Pueblo de Puerto Rico carecía de autoridad para poner en vigor la Ley 53,- ... , por cuanto el Gobierno Federal había ocupado el campo de la sedición y actos subversivos mediante legislación punitiva de tal conducta”, aludiendo a la Ley Smith, 18 U.S.C. see. 2385, que proscribe conducta sediciosa contra *660el “gobierno de los Estados Unidos o el Gobierno de cualquier Estado, Territorio, Distrito o Posesión.. . La sentencia fué revocada por mayoría, resultado con el que estuve de acuerdo porque, aun cuando no puedo estar conforme con que la Asamblea Legislativa de Puerto Rico estaba despro-vista de poder para aprobar la Ley 53, según asevera erró-neamente el apelante, sí soy de opinión que en virtud de la decisión en el caso de Nelson, las actividades que sirvieron de base a la convicción del procesado en el caso de autos, de constituir delito, estaban fuera de la órbita de la citada ley y dentro del campo de la sedición en el que la jurisdicción federal es exclusiva.
He llegado a la conclusión anterior a sabiendas de que la cuestión revisada en Pennsylvania v. Nelson, supra, fué la decisión del Tribunal Supremo de Pennsylvania anulando la convicción de Nelson por conducta subversiva contra el go-bierno nacional, bajo la Ley de Sedición de dicho Estado, que prohibía tanto actos subversivos contra el Gobierno de los Estados Unidos, como actos subversivos contra el gobierno local, Commonwealth v. Nelson, 377 Pa. 58; 104 A.2d 133; y consciente de que la Corte Suprema hizo constar en su opi-nión que “todo lo que está ante nos para revisión, es que la Ley Smith de 1940, según fué enmendada en 1948, que prohíbe fomentar a sabiendas el derrocamiento del gobierno de los Estados Unidos por medio de la fuerza y la violencia, excluye la aplicación de la Ley de Sedición de Pennsylvania que prohíbe- la misma conducta”. A pesar de ello, las razo-nes que sirvieron de fundamento a la decisión en el caso de Nelson, son a mi juicio, aplicables tanto a un proceso incoado en un Tribunal de un Estado, Territorio, etc., por actos sub-versivos contra el Gobierno de los Estados Unidos, como a un proceso por actos subversivos imputados como constitu-tivos de delito contra el gobierno local, si tales actos por su naturaleza o. carácter están en efecto en el área de la sedición cubierta por la legislación congresional a que aludió la Corte Suprema. Véase Commonwealth v. Gilbert, 134 N.E.2d 12.
*661Expuso dicha Corte que “Cuando, como en el caso pre-sente, el Congreso no ha dicho específicamente si un estatuto federal ha ocupado el campo en el que los Estados tienen de otro modo libertad para legislar, diversos criterios han ofre-cido la clave para llegar a una decisión”. Encontró que “cada uno de los criterios de exclusión”, estaba presente, a saber, (1) el plan de reglamentación federal, por lo pene-trante, implica que el Congreso no ha dejado lugar a los Estados para complementarlo. Identificó dicho plan alu-diendo a la Ley Smith, a las disposiciones generales sobre conspiración criminal, 18 U.S.C. see. 371, al Internal Security Act de 1950, 50 U.S.C. sec. 781 et seq., y al Communist Control Act de 1954, 50 U.S.C. see. 841 et seq., en el que se de-clara “que el Partido Comunista de los Estados Unidos, aun-que aparentemente un partido político, es en efecto una instrumentalidad de una conspiración para derrocar el Go-bierno de los Estados Unidos”, y que “su papel como agencia de una potencia hostil extranjera hace que su existencia cons-tituya un peligro, claro, presente y continuo para la segu-ridad de los Estados Unidos”; (2) los estatutos federales tocan un campo en el que el interés federal es tan predomi-nante que tiene que suponerse que el programa federal ex-cluye la ejecución de las leyes estatales sobre el mismo asunto. Con respecto a ello dijo la corte que “El Congreso ha ideado un programa abarcador para ofrecer resistencia a las diver-sas formas de agresión totalitaria”, añadiendo que mediante ese programa, “Nuestras defensas externas han sido fortale-cidas, y sé ha diseñado un plan para dar protección contra actos subversivos internos. ... Ha asignado vastas sumas, no solamente para nuestra protección, sí que también para fortalecer la libertad en todo el mundo. Ha encargado al Federal Bureau of Investigation y a la Central Intelligence Agency la responsabilidad de indagar con respecto a activi-dades comunistas de tipo sedicioso en contra de nuestro Go-bierno, y ha considerado tales actividades como parte de una *662conspiración mundial. Consecuentemente proscribió la sedi-ción contra todo gobierno, nacional, estatal o local”. “El Congreso”, también manifestó la Corte Suprema, “declaró que se daban esos pasos ‘para proveer para la defensa común, para preservar la soberanía- de los Estados Unidos como na-ción independiente, y garantizar a cada Estado una forma republicana de gobierno’”; y por último, (3), el “serio pe-ligro de conflicto con la administración del programa federal”, que se describe en la opinión.
A Deusdedit Marrero Nazario se le procesó, porque “allá en o alrededor del día SO de octubre de 1950 y con anterio-ridad a dicha fecha, antes de la radicación de esta acusación, y en la Municipalidad de Arecibo . . . . , ilegal, maliciosa, criminal, voluntariamente y a sabiendas, siendo un comu-nista activo, . . . hizo manifestaciones y propaganda a dis-tintos grupos, de personas en las cuales fomentó, abogó, acon-sejó y predicó la necesidad, deseabilidad y conveniencia de derrocar, paralizar y destruir el Gobierno Insular de Puerto Rico y las subdivisiones políticas de éste por medio de la fuerza y de la violencia, todo ello realizado por el aquí acu-sado, en momentos en que se desarrollaba . . . una revuelta impulsada por miembros de una agrupación denominada ‘Partido Nacionalista de Puerto Rico’, encaminada dicha revuelta a conseguir la separación de Puerto Rico de los Estados Unidos por medio de la fuerza y la violencia”. ' (Bas-tardillas nuestras.) Como se habrá notado, el ministerio público no se limitó a imputar al apelante el haber fomen-tado, abogado, aconsejado y predicado “la necesidad, desea--bilidad y conveniencia de derrocar, paralizar y destruir el Gobierno Insular de Puerto Rico ... ”, el día 30 de octubre de 1950. También se le acusó de haber realizado esos actos con antelación a dicha fecha.
Los autos ponen de manifiesto la evidencia presentada y sometida al jurado por El Pueblo para sostener las alega-ciones de la acusación. El Fiscal adujo prueba para demos-*663trar qüe en el año 1942 el procesado era un comunista activo, miembro del Partido Comunista de Puerto Rico, y que desde entonces tomó parte en las actividades de dicho Partido, abogando en diversas ocasiones y en distintos sitios, por el de-rrocamiento del gobierno local y por la separación de Puerto Rico de los Estados Unidos “en cualquier forma que fuera” como medio para establecer aquí el régimen comunista. Uno de los testigos del ministerio público manifestó que en una asamblea celebrada por el Partido Comunista en el año 1946, a la que asistió el apelante como delegado de la Sección Co-munista de Caguas, dicho Partido se decidió por la indepen-dencia de Puerto Rico y resolvió propulsar los principios Mar-xistas-Leninistas y los principios y las doctrinas revoluciona-rias, como eran propulsadas por el Partido Comunista de Ru-sia, con el que estaba entrelazado el movimiento comunista local. (2) Depuso ese mismo testigo que “los partidos comunis-tas en el mundo no limitan sus operaciones al país o al sitio o al estado donde se llevan a cabo sus funciones, sino que es un" movimiento internacional”, que “La teoría comunista des-carta la posibilidad de que se pueda establecer la república del proletariado, o sea, implantar el tipo de gobierno comu-nista sin que primero se haya eliminado la clase capitalista, y siendo ésa la primera fase del movimiento para destruir el capital, que es la fuerza representada por el Estado, pri-mero hay que destruir la maquinaria del Estado para que no haya antagonismos; entonces no existiendo la maquinaria del Estado, se establece inmediatamente la dictadura del pro-*664letariado y eso se logra mediante la revolución, la lucha, revo-lución “violenta”, lucha “armada”. Asimismo declaró que según el “Partido Comunista Puertorriqueño” es imposible “crear, estructurar la república de Puerto Rico sin que antes haya la revolución de tipo combativo y violento”. Pregun-tado si sería posible implantar en la Isla el tipo de gobierno por el que abogan los comunistas de Puerto Rico, “mante-niendo los vínculos que existen hoy en día con los Estados Unidos de América”, contestó en la negativa.
En cuanto a los sucesos del 30 de octubre de 1950, el pro-pio Fiscal se encarga de darnos todo lo que reveló la prueba con respecto al apelante. Paso a copiar de su alegato: “El 30 de octubre de 1950 se encontraba en la Oficina de Bienestar Público de Arecibo, donde trabajaba y aprovechaba toda opor-tunidad para elogiar el ideal comunista y menospreciar el sistema de gobierno imperante en nuestra Isla. (T. E. 210-212, 265, etc.) Allí alardeaba de su condición de comu-nista, hacía el saludo correspondiente (T.E. 213, 257) y afir-maba que debería quitarse el gobierno actual para imponer un gobierno comunista (T.E. 212). Cuando en las proximi-dades de esa oficina un grupo de nacionalistas atacaba el cuartel de la policía y se batía a tiros con ésta, manifestó que “hoy es que me siento verdaderamente orgulloso de ser puertorriqueño” (T.E. 217, 261), refiriéndose a que “estaban atacando el Cuartel y habían matado policías y ésa era la forma de quitar el Gobierno” (T.E. 217). Insistía que, “eso que estaban haciendo allí era lo que se debía hacer” (T.E. 219). Regocijadamente expresaba que ésa era “la mejor forma de tumbar el gobierno” (T.E. 260).”
Me he referido en términos generales a la evidencia que se presentó, al jurado, con el único propósito de poner de ma-nifiesto que al procesado en efecto se le condenó por su aso-ciación con el Partido Comunista y por sus antecedentes y actividades comunistas.
No he aludido a ella como base para discutir si fué o no su-ficiente para probar que Marrero Nazario fomentó, abogó, *665aconsejó y predicó la necesidad, deseabilidad y conveniencia de derrocar, paralizar y destruir el Gobierno de Puerto Rico y sus subdivisiones políticas por medio de la fuerza, en violación de las disposiciones de la Ley 53. Lo he hecho para poner de manifiesto que al apelante se le juzgó y condenó sin autori-dad legal, por actos que de haber sido subversivos y constituir delito, cuestión acerca de la cual no estoy expresando criterio alguno, estaban en el área de la sedición en la que es exclusiva la jurisdicción federal, según leo la opinión en el caso de Nelson, por tratarse de actos sediciosos comunistas. Activi-dades de ese carácter representan un peligro para la super-vivencia de tocia la nación, aun cuando vayan dirigidas contra determinado gobierno local. Constituyen un problema de carácter nacional y así lo ha considerado y tratado el Con-greso, el que ha concedido al gobierno federal autoridad am-plia y suficiente para protegerse a sí mismo contra tales acti-vidades y para igualmente proteger a los Estados, Territo-rios, etc.
He dado mi atención a lo que es fundamental en el caso de autos. Al hecho de que el apelante fué convicto, según he dicho, sin autoridad de ley, cuestión que a mi entender no puede rehuirse.
La conclusión anterior no significa que Puerto Rico no pueda defenderse contra actos subversivos. Nuestra Asam-blea Legislativa, reitero, podía aprobar la Ley 53, para ser de aplicación a actos sediciosos no incluidos en el área de la sedición ocupada con exclusividad por el gobierno federal. Ya tendré ocasión de exponer mi opinión en otro caso que está bajo la consideración del Tribunal, en cuanto a la con-ducta sediciosa que está en la órbita de dicha ley.
No estoy de acuerdo con el criterio expresado por el Juez Asociado, Sr. Negrón Fernández, en su opinión disidente, en el sentido de que el caso de Nelson es inaplicable al de autos por las circunstancias que apunta en dicha opinión, criterio que se funda, a mi juicio, en premisas que no están sostenidas por la prueba. Reafirmo que ésta demuestra que el acusado *666fué convicto por actividades comunistas a las que se dedicó durante varios años antes de octubre 30 de 1950 y acerca de las cuales presentó prueba El Pueblo, que fué considerada por el jurado.(3) Lo que hizo ese día el procesado, con mo-tivo de los sucesos provocados por miembros del Partido Na-cionalista, aparece reseñado por el Fiscal en la forma ya expuesta. Difícilmente hay en ello justificación para estas conclusiones del Juez Asociado Sr. Negrón Fernández: “Si en este caso no se hubiera alegado ni se hubiere probado que hechos de tal naturaleza ocurrieron mientras estaba en marcha una revuelta nacionalista, en la que se usaba la fuerza y la violencia para derrocar el Gobierno Insular, yo hubiera estado inclinado a convenir en que bajo la decisión de Pennsylvania v. Nelson, supra, la jurisdicción para procesar y juzgar al aquí apelante podía haber correspondido exclusiva-mente a la Corte de Distrito de los Estados Unidos para Puerto Rico. Pero bajo las alegaciones y los hechos de este caso, él fué, a mi juicio, propiamente juzgado por el tribunal de instancia. El apelante — que admitió en su propio testi-monio al declarar en el tribunal a quo que era un comunista activo y que hacía propaganda comunista desde hacía muchos años — aprovechó el momento en que se desarrollaba en toda *667su plenitud la revuelta armada de los nacionalistas, para abogar con su palabra por el derrocamiento del Gobierno Insular por medio de la fuerza y la violencia. Tales prédicas constituían una fuerza coactiva e incitadora para la continua-ción de la revuelta ya en marcha, encaminada al derroca-miento del Gobierno Insular por los medios violentos que se es-taban empleando en ese mismo instante. En tal situación, no importa que su prédica obedeciera a los objetivos de la conspi-ración comunista, su actividad dejó de ser un factor aislado para tornarse en ingrediente activo de la conspiración en pro-ceso de desarrollo incitando al objetivo inmediato de ésta, en plena ejecución.”
La “actividad” de Marrero Nazario en 80 de octubre de 1950 consistió de las manifestaciones — ya transcritas — he-chas mientras estaba en la oficina a compañeros de trabajo. Aunque tales manifestaciones son en extremo reprobables, no puedo convenir con que se convirtieron en ingrediente de la conspiración Nacionalista. No se presentó prueba de que el apelante participara en dicha conspiración ni antes ni du-rante su desarrollo.
Este caso surgió mientras estaba en vigor la Carta Or-gánica de 1917. No está envuelta cuestión alguna relacio-nada con los poderes legislativos de Puerto Rico bajo su nuevo status de Estado Libre Asociado, y nada de lo que expongo sobre la Ley Smith y la Ley 53, se refiere a tales leyes a la luz de ese nuevo status.
Opinión emitida por el
Juez Asociado Señor Saldaña.
14 de diciembre de 1956.
Aunque estoy conforme con la opinión del Juez Asociado, Sr. Sifre, deseo ¿demás destacar el siguiente punto: como la Ley núm. 53 de 10 de junio de 1948 es inaplicable a los actos que se le imputaron al acusado y que sirvieron de base a su convicción, resulta innecesario resolver aquí el gravísimo pro-blema planteado por la “transformación” o “reinterpretación” *668del principio constitucional sobre el peligro claro y actual (clear and present danger) que se adoptó en la opinión emi-tida por una pluralidad de jueces en Dennis v. United States, 341 U. S. 494 (1951). Al eliminar el requisito de “presente” o “inminente” cuando el peligro que se trata de prevenir es muy grave, se destruye el elemento de la proximidad que es la médula de la regla ortodoxa sobre el peligro claro y actual. Véase la opinión disidente del Juez Asociado Sr. Douglas, en Dennis v. United States, supra, 581, 587-591. Y de ese modo, las cortes en realidad abdicarían su control sobre las decisiones legislativas respecto a las limitaciones del derecho de libertad de palabra y de prensa impuestas por los estatutos relativos al delito de sedición. Véanse Rostow, The Democratic Character of Judicial Review, 66 Harv. L. Rev. 193, 217-224 (1952) ; Chafee, The Blessings of Liberty (1956) 85. Cf. Richardson, Freedom of Expression and the Courts, 65 Harv. L. Rev. 1 (1951) ; Mendelson, Clear and Present Danger-From Schenck to Dennis, 52 Columbia L. Rev. 315, 330-331 (1952) ; Clear and Present Danger Re-examined, 51 Col. L. Rev. 98, 104-105 (1951). De ahí que este Tribunal, a mi juicio, debe atenerse al principio establecido en Pennsylvania v. Nelson, 350 U. S. 497 (1956) y así prescindir de otras con-sideraciones que (expresa o implícitamente) exigen un pro-nunciamiento sobre los problemas constitucionales señalados. Desde luego, en el caso presente no existe base alguna para resolver si rige o no la regla de Dennis bajo la cláusula de la Constitución del Estado Libre Asociado de Puerto Rico que garantiza la libertad de palabra y de prensa.

 El caso de Pennsylvania v. Nelson, 350 U. S. 497, resuelve que la Ley Smith — 54 Stat. 670, 18 U.S.C. see. 2385 — suplanta la Ley de Sedición de Pensilvania en tanto en cuanto' ésta prohíbe que los comunistas aboguen por el derrocamiento del Gobierno de los Estados Unidos mediante fuerza y violencia. Sin embargo, deja abierta la cuestión de la facultad de un estado para castigar tal abogamiento por el derrocamiento de un gobierno estatal por medio de fuerza y violencia. Cf. Commonwealth v. Gilbert, 134 N.E.2d 13 (Mass., 1956); Braden v. Commonwealth, 291 S.W.2d 843 (Ky., 1956); Nelson v. Wyman, 105 A.2d 756, 769-70 (N.H., 1954); Wyman v. Sweezy, 121 A.2d 783 (N.H., 1956), certiorari expedido, 352 U. S. 812, 25 U.S.L. Week 3093; Kahn v. Wyman, 123 A.2d 166 (N.H., 1956); Hunt, Federal Supremacy and State Anti-Subversive Legislation, 53 Mich. L. Rev. 407; Albertson v. Millard, 106 F. Supp. 635 (U. S. Dist. Ct., Mich., 1952), sentencia dejada sin efecto en 345 U. S. 242; The Supreme Court 1955 Term, 70 Harv. L. Rev. 83, 116-20 (noviembre de 1956). Además, aun cuando esta cuestión se resuelva finalmente contra un estado, siempre que-daría el problema en cuanto al efecto de tal decisión sobre un estatuto penal de Puerto Rico contra conducta subversiva local. Véase Carrión v. González, 125 F. Supp. 819 (U. S. Dist. Ct., P. R., 1954) y el escolio 2, infra.


“. . . [T]odas las cortes sabiamente evitan cuestiones constituciona-les siempre que sea posible.” Tesorero v. Tribunal Contribuciones y Kemper, 71 D.P.R. 298, 303, citando District of Columbia v. Little, 339 U. S. 1; Buscaglia v. Fiddler, 157 F.2d 579 (C.A. 1, 1946); Walker v. Tribl. Contribuciones y Tesorero, 72 D.P.R. 698, 706, escolio 10. Como dijimos en 71 D.P.R. a la pág. 304: “. . . [L]as cuestiones constitucionales que se vis-lumbren en lontananza posiblemente se desvanecerían como resultado de las conclusiones de hecho . . .”.
Parece especialmente innecesario especular aquí en cuanto al alcance del caso de Nelson en vista de lo siguiente: En primer lugar, hasta donde sepamos, éste es el único caso en que se ha procesado a un comunista bajo la Ley núm. 53. En consecuencia, no parece probable que surja otra vez *653este problema constitucional específico. En segundo lugar, una decisión contra el poder de un estado de la TJnión para intervenir con las actividades subversivas de los comunistas no anularía necesariamente un estatuto penal puertorriqueño que comprenda tales actividades, bien se hubiera aprobado nuestro estatuto (a) antes o (b) después del 25 de julio de 1952. En cuanto a (a), cf. Puerto Rico v. Shell Co., 302 U. S. 253, 271; Irizarry v. Corte, 64 D.P.R. 94, 99-100; Ballester Hnos. v. Tribunal de Contribuciones, 66 D.P.R. 560, 678, escolio 17, revocado por otros fundamentos, 162 F.2d 805 (C.A. 1, 1947), certiorari denegado, 332 U. S. 816; Pueblo v. Burgos, 75 D.P.R. 551, 561-64, y casos citados; Postley v. Secretario de Hacienda, 75 D.P.R. 874, 897. En cuanto a (6), cf. González v. Tribunal Superior, 75 D.P.R. 585, 608; Carrión v. González, supra; Pueblo v. Figueroa, 77 D.P.R. 188, confirmado en 232 F.2d 615 (C.A. 1, 1956), y casos citados en ambas opiniones; Junta Relaciones del Trabajo v. Ortega, págs. 760, 765 de este tomo, escolio 4.


Esta acusación no se le podía formular: la Ley núm. 53 no fué enmendada en el sentido de que fuera delito el pertenecer en tal forma al partido hasta después de haberse cometido el supuesto delito en este caso en o antes del 30 de octubre de 1950. Ley núm. 53, Leyes de Puerto Rico, 1948, Sexta, Séptima y Octava Legislaturas Extraordinarias, según fué enmendada por la Ley núm. 13 del 20 de diciembre de 1950, Leyes de Puerto Rico, Quinta a la Duodécima Legislaturas Extraordinarias, 1950-51; 33 L.P.R.A. see. 1471.
Una acusación de pertenecer al Partido Comunista, conociendo los ob-jetivos de dicho partido, bajo la Ley núm. 53, según fué enmendada por la Ley núm. 13 del 20 de diciembre de 1950, levantaría — en adición a la cuestión de supremacía, véase el escolio 1 — cuestiones constitucionales que están pendientes de decisión ante el Tribunal Supremo de los Estados Unidos. Scales v. United States, 227 F.2d 581 (C.A. 4, 1955), certiorari expedido, 250 U. S. 992; United States v. Lightfoot, 228 F.2d 861 (C.A. *6547, 1956), certiorari expedido, 350 U. S. 992. Los argumentos orales en los casos de Scales y Lightfoob ante el Tribunal Supremo aparecen sintetiza-dos en U.S.L. Week 3109-11 (16 de octubre de 1956).


 El apelante fué acusado de infringir solamente el inciso 1 del art. 1 de la Ley núm. 53. Véase Pueblo v. Burgos, supra, 556, 665, es-colio 11.


La Ley núm. 53 es sustancialmente similar a la Ley Smith. Pueblo v. Reynolds, 77 D.P.R. 446, 454, escolio 7; Pueblo v. Burgos, supra. Y la Ley núm. 53 debe confrontarse con el mismo análisis constitucional con que se confrontó la Ley Smith. Cf. Antieau, The Rule of Clear and Present Danger: Scope of its Applicability, 48 Mich.L.Rev. 811, 816-20. A ese respecto, a nuestros fines, existen dos puntos importantes. Primero, un elemento esencial de tal delito es “...la prueba de la intención... .de de-rrocar el gobierno por medio de fuerza y violencia.” Dennis v. United States, 341 U. S. 494, 499, 512 (bastardillas nuestras); Pueblo v. Burgos, supra, págs. 565-66. Segundo, la doctrina de “peligro claro e inminente” significa en este contexto que el Pueblo viene obligado a probar que el acusado tuvo la intención de causar el derrocamiento del gobierno tan pronto como las circunstancias lo permitieran, Dennis v. United States, supra, págs. 509-11; o, dicho de otro modo en el lenguaje usado por el Juez Presidente Learned Hand en la Corte de Apelaciones, según lo cita con aprobación la Corte Suprema en el caso de Dennis a la pág. 510: “En cada caso [los tribunales] deben inquirir si la gravedad del ‘mal’, aminorada por su improbabilidad, justifica tal invasión de la libertad de expresión como sea necesaria para evitar el peligro.”
Véanse Auerbach, The Communist Control Act of 195k: a, Proposed Legal-Political Theory of Free Speech, 23 U.Chi. L.Rev. 173, 185 — 204; Richardson, Freedom of Expression and the Function of Courts, 65 Harv. L.Rev. 1, 8; The Communist Control Act of 195k, 64 Yale L.J. 712, 728; Guadalupe v. Bravo, Alcaide Cárcel, 71 D.P.R. 975, 981, escolio 1. Cf. *655Rostow, The Democratic Character of Judicial Review, 66 Harv.L.Rev. 193, 216-23; Mendelson, Clear and Present Danger■ — From Schenek to Dennis, 52 Col.L.Rev. 313, 330-31; Schneiderman v. United States, 320 U. S. 118, a las págs. 157-58, como lo discute el Juez Learned Hand en el caso de Dennis, 183 F.2d a la pág. 211.
Los dos puntos anteriores son suscitados en la opinión de pluralidad escrita por el Juez Presidente Sr. Vinson y en la que concurrieron tres jueces asociados en el caso de Dennis. La opinión concurrente del Juez Asociado Sr. Frankfurter, a nuestros fines, no fija una norma diferente. Véase, The Supreme Court, 1950 Term, 65 Harv.L.Rev. 107, 129-31. Ade-más, la opinión de pluralidad ha sido seguida por todas las Cortes de Apelaciones de Circuito que han considerado la cuestión. United States v. Dennis, 183 F.2d 201 (C.A. 2, 1950), confirmado, 341 U. S. 494; Frankfeld v. United States, 198 F.2d 679 (C.A. 4, 1952), certiorari denegado, 344 U. S. 922; United States v. Flynn, 216 F.2d 354 (C.A. 2, 1954), cer-tiorari denegado, 348 U. S. 909; United States v. Schneiderman, 106 F.Supp. 906 (U. S. Dist.Ct., Cal., 1952), confirmado en Yates v. United States, 225 F.2d 146 (C.A. 9, 1955), certiorari expedido, 350 U. S. 860; United States v. Mesarosh, 223 F.2d 449 (C.A. 3, 1955), certiorari expe-dido, 350 U. S. 922, sentencia revocada, Mesarosh v. United States, 352 U. S. 1 y 832, 25 U.S.L. Week 3113 (10 de octubre de 1956); Wellman v. United States, 227 F.2d 757 (C.A. 6, 1955). Por consiguiente, creo que estamos compelidos a seguir el lenguaje del Juez Presidente Vinson sobre estos dos puntos, como cuestión del debido procedimiento federal. Y el resultado a que llego en cuanto a los hechos en este caso hace innecesario que pase sobre los derechos del acusado bajo la Constitución del Estado Libre Asociado.


8) Tomamos conocimiento judicial de la proposición general al efecto de que en Puerto Rico hubo una “revuelta” nacionalista el 30 de octubre de 1950. Guadalupe v. Bravo, Alcaide Cárcel, supra, 980, 988. Véanse Cruz Vélez v. Liverpool & London & Globe Insurance Co., pág. 722 de este tomo, resuelto el 23 de noviembre de 1956; Home Ins. Co. of New York v. Dávila, 212 F.2d 731, 733-35 (C.A. 1, 1954); Albizu v. United States,x *65688 F.2d 138 (C.A. 1, 1937), certiorari denegado, 301 U. S. 707. Pero era necesario presentar prueba que los implicara personalmente a ñn de obtener la convicción de nacionalistas específicos bien sea de delitos de violencia o bajo la Ley núm. 53. Pueblo v. Reynolds, supra; Pueblo v. Burgos, supra; Pueblo v. Hernández, 77 D.P.R. 464, 469, 470, escolio 3. A fortiori, tal prueba era necesaria en el caso de autos contra el acusado, un comunista.


 En los autos no hay evidencia sustancial que demuestre conexión alguna entre las actividades de los nacionalistas y de los comunistas en Puerto Rico. Tampoco tenemos ante nos nada que demuestre acción y abogamiento coordinados y prohibidos entre los dos partidos, en o antes del 30 de octubre de 1950, ni en ninguna otra fecha. Indudablemente ha-bía una simpatía mutua entre los dos partidos en cuanto a los objetivos del Partido Nacionalista. Pero aquí, nuevamente, esto no era suficiente para que .en el caso ante nos fueran admisibles en evidencia los detalles de la “revuelta” nacionalista de 1950, en ausencia de prueba que implicara al acusado personalmente al abogar por o realizar estos actos de violencia.


 Luego de indicar en el caso de Reynolds que el inciso 1 del art. 1 de la Ley núm. 53 prohíbe (pág. 456) “la propaganda subversiva por medio de la palabra hablada” que inste a la acción, este Tribunal usó lenguaje a la pág. 457, que creo es igualmente aplicable a este cas o:
“Quizás el fiscal tendría razón si los apelantes hubieran sido acusados y convictos de pertenecer o estar afiliados a una sociedad subversiva a sabiendas de su propósito, o de una conspiración para cometer los dis-tintos actos prohibidos por la Ley 53. Sin embargo bajo la acusación formulada a los apelantes el Pueblo venía obligado a aprobar que ellos fomentaron, abogaron, aconsejaron o predicaron, algo que la ley prohibe, o sea, la necesidad, deseabilidad y conveniencia de derrocar, paralizar o destruir el Gobierno de Puerto Rico por medio de la fuerza o la vio-lencia. Ni el juramento prestado por la Reynolds ni su afiliación al Par-tido Nacionalista, ni su asistencia a los distintos actos celebrados por *657dicha agrupación pueden clasificarse como actos delictivos bajo el inciso 1 que comentamos de la Ley 53. Si las actividades a que se han dedicado los apelantes constituyen o no algún otro delito bajo la Ley 53, es cuestión que no estamos resolviendo ahora. Nuestra decisión está limitada a los hechos que presenta el récord de este caso. Tales hechos, • repetimos, no constituyen el delito imputado a los apelantes.”
El mismo razonamiento se aplica a la asistencia del acusado a mítines comunistas y a sus aplausos de manifestaciones en ellos vertidas, aun cuando se suponga, sin decidirse, que las manifestaciones hechas en los mítines que surgen de los autos estaban prohibidas por la Ley núm. 53, según la circunscribe el caso de Dennis.


La prueba sí demuestra que el acusado distribuyó ejemplares de “Verdad”, periódico oficial del Partido Comunista en Puerto Rico, y un folleto titulado “El Grito de Lares y la Actualidad Puertorriqueña”, escrito por César Andréu Iglesias. Nada encuentro en ellos que cumpla con la norma del caso de Dennis, véase escolio 5.


 Hablando en términos generales, podemos tomar conocimiento judicial de las actividades en todas partes del mundo del movimiento comu-nista y de sus objetivos. United States v. Dennis, 341 U. S. a las págs. 510-11; Communications Assn. v. Douds, 339 U. S. 382, 424 et seq., opinión *658del Juez Sr. Jackson; United States v. Dennis, 183 F.2d 201, 213 (C.A. 2, 1950); United States v. Flynn, supra, 367, escolio 9; United States v. Schneiderman, 106 F.Supp. a la pág. 922, y casos citados; Nota, Federal Anti-Subversive Legislation of 195U, 55 Col.L.Rev. 631, 711, escolio 616. Pero repetimos una vez más que bajo la acusación que está ante nos debe haber alguna evidencia que demuestre que el acusado abogaba personal-mente, según esto se define en el caso de Dennis, véase el escolio 5. Según indica Richardson, supra, pág. 11: “Independientemente de si las circuns-tancias concurrentes hacen que la probabilidad existente del mal que se vis-lumbra sea grande o pequeña, evidencia de que la manifestación en cuestión contribuyó en algo hacia el aumento de' tal probabilidad, parece ser esen-cial.” (Bastardillas nuestras.)


0) Suárez v. Tugwell, Gobernador, 67 D.P.R. 180, 188. Véase además, Ballester v. Tribunal de Apelación, 61 D.P.R. 474, en el que dijimos a las págs. 507-08: “Sin embargo, nuestro papel, aunque limitado, no se desarrolla en un vacío. Cuando los hechos son suficientemente abrumado-res, hasta los tribunales pueden tomar conocimiento judicial de los mismos, y de ese modo evitar en parte la censura expresada por Bentham al efecto de que el arte de la jurisprudencia consiste en desconocer metódicamente lo que todo el mundo sabe.”


 El Juez Presidente Sr. Hughes, citado en Schneiderman v. United States, 320 U.S. 118, 154, escolio 41.


Como dijo el Juez Presidente Warren, hablando por el Tribunal, hace poco en otro contexto: “El Gobierno de una nación poderosa y libre *659no necesita convicciones basadas en prueba de esta clase. No puede per-mitir que exis'an. Los intereses de la Justicia demandan la revocación de las sentencias...”. Mesarosh v. United States, supra, 14, pág. 12 del alcance de la opinión.


 La Ley núm. 53, según estaba en vigor cuando ocurrieron los hechos que dieron lugar al proceso, en lo pertinente, leía así: “Artículo 1.— (a) Constituirá delito grave (felony) castigable con pena de presidio de uno (1) a diez (10) años la comisión por cualquier persona de cualquiera de los siguientes actos: 1. — fomentar, abogar, aconsejar o predicar, volun-tariamente o a sabiendas la necesidad, deseabilidad o conveniencia de de-rrocar, paralizar o destruir el gobierno insular, o cualquier subdivisión política de éste, por medio de la fuerza o la violencia; 2. — imprimir, pu-blicar, editar, circular, vender, distribuir o públicamente exhibir, con la intención de derrocar, paralizar o destruir el Gobierno Insular o cual-quiera de sus divisiones políticas, cualquier escrito o publicación donde se fomente, abogue, aconseje o prediqué la necesidad, deseabilidad o conve-niencia de derrocar, paralizar o destruir el Gobierno Insular o cualquier subdivisión política de éste, por medio de la fuerza o la violencia; 3. — or-ganizar o ayudar a organizar cualquier sociedad, grupo o asamblea de per-sonas que fomenten, aboguen, aconsejen o prediquen la derrocación o des-trucción del gobierno insular, o de cualquier subdivisión política de éste, por medio de la fuerza o la violencia.”


 El Pueblo presentó prueba al eíecto de que'en un-mitin celebrado por el Partido Comunista de Puerto Rico en el año 1948 habló. William Poster, Presidente del Partido Comunista de los Estados Unidos,' diciendo, entre otras cosas, que éste ofrecía toda su cooperación a los comunistas de Puerto Rico. También se presentó evidencia para demostrar que en ese mitin, Juan Santos Rivera, entonces Secretario del Partido Comunista de Puerto Rico, manifestó “que el imperialismo de los Estados Unidos habia impedido que el Dr. Marínelo de Cuba, visitara a Puerto .Rico; que no obs.tánte .ésp ellos tenían una grabación del discurso que habria de pronunciar Marí-nelo ... que “El Dr. Marínelo es cubano y está identificado con el mo-vimiento comunista mundial”.


 Transcribo lo siguiente del alegato presentado por el Fiscal:
“Se ofreció prueba abundante, asimismo, de la naturaleza de la cam-paña conducida por el Partido Comunista en Puerto Rico y en particular, de su filosofía política, según predicada por sus más altos líderes en los distin-tos actos públicos a que asistió el acusado. Se sustentó siempre en esas acti-vidades que el partido en el poder, el gobierno constituido en Puerto Rico, hay que terminarlo, tumbarlo y derrocarlo en cualquier forma y de cual-quier manera (T.E. 106-108, 110-111, 148, 152, 162, 177, 200, 401) ; que la clase trabajadora tenía que ‘rebelarse contra ese gobierno para terminar para siempre con él y así levantar el Partido Comunista’ (T.E. 109), el que por lo menos podía contar, según se dijo (T.E. 399), con el apoyo del Partido Nacionalista de Puerto Rico.
“Se evidenció, además, que el Partido Comunista propulsa en Puerto Rico las teorías Marxistas y Leninistas, según sostenidas por el Partido Comunista de Rusia (T.E. 388), las que encierran una doctrina de tipo revolucionario internacional (T.E. 406-408), con el que se entrelaza el movimiento en Puerto Rico al través de la Internacional Comunista (T.E.409).”